Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Lee on 6/8/2021.
The application has been amended as follows:
In Claim 1, “the data” (in line 10) has been changed to “the image data”. 
In Claim 9, “the data” (in line 17) has been changed to “the image data”.  

Allowable Subject Matter
Claim 1, 3‐9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The arguments are persuasive and the proposed amendments are sufficient to overcome the rejections. 
with the newly added limitations, “comprising the steps of: creating an image from the data; creating a sinogram from the image; and using the sinogram to provide corrected data”. Murakoshi teaches obtaining a good phase-contrast image by ensuring good positional repeatability between the phase contrast images corresponding to the first and second directions, but not by removing the distortion caused by sub-pixel width of the spatial variation. ([0297] Comparing this configuration with the configuration where the one-dimensional gratings are rotated, this configuration provides the phase contrast images corresponding to the first and second directions by a single imaging operation, and thus the phase contrast images are not influenced by body motion of the subject and vibration of the apparatus between imaging operations, thereby ensuring good positional repeatability between the phase contrast images corresponding to the first and second directions).
Thus, claim 1 and claim 9 which have the same subject matter of claim 1 are allowable over the art of record. Claim 6 and 14 are allowable over the art of record as well. Claims 3-5, 7, 8, 11-13, 15-20 are allowable at least due to their dependency on the allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C CHANG/Examiner, Art Unit 2669         
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669